1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       The terminal disclaimer filed on February 02, 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term prior patent of 11,031,737 and 10,566,742 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
3.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this examiner's amendment was given in a telephone interview with Ms. Elizabeth Iglesias on February 01, 2022
 4.    The application has been amended as follows:
Claim 1 (Currently Amended):
	A board-to-board connector, comprising: 	a first connector part comprising a plurality of first signal contact elements; and	a second connector part comprising a plurality of second signal contact elements;	wherein the first connector part further comprises a first shield which discontinuously surrounds the plurality of first signal contact elements of the first connector part, and the second connector part further comprises a second shield which discontinuously surrounds the plurality of second signal contact elements of the second connector part, and wherein the second connector part and the first connector part are configured in a manner that, when the second connector part is inserted in the first connector part, the first shield and the second shield form a third shield that continuously surrounds the plurality of first signal contact elements of the first connector part and the plurality of second signal contact elements of the second connector part; and, and an abutment portion of the second shield of the second connector part is directly contactable with the first shield of the first connector.
Claims 1-10 (Original).
Claim 11 (currently amended).
 	A electronic device, comprising a board-to-board connector, the board-to-board connector comprising: 	a first connector part comprising a plurality of first signal contact elements; and	a second connector part comprising a plurality of second signal contact elements;	wherein the first connector part further comprises a first shield which discontinuously surrounds the plurality of first signal contact elements of the first connector part, and the second connector part further comprises a second shield which discontinuously surrounds the plurality of second signal contact elements of the second connector part, and wherein the second connector part and the first connector part are configured in a manner that, when the second connector part is inserted in the first connector part, the first shield and the second shield form a third shield that continuously surrounds the plurality of first signal contact elements of the first connector part and the plurality of second signal contact elements of the second connector part; and	wherein the second connector part and the first connector part are further configured in a manner that, when the second connector part is positioned in the first connector part, each second signal contact element of the plurality of second signal contact elements of the second connector part is in contact with a , and an abutment portion of the second shield of the second connector part is directly contactable with the first shield of the first connector.
Claims 12-20 (Original). 
5.	Claims 1- 20 are allowed. 
6.      The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a board-to-board connector, comprising first and second shields of the receptacle and the plug discontinuously surrounds the first and second signal contact elements; the first shield and the second shield forming a third shield continuously surrounding the contact elements of the receptacle and of the plug; a sidewall of the first shield of the receptacle and a sidewall of the second shield of the plug are parallelly positioned next to each other and the sidewall of the first shield of the first connector part faces and is parallel to the sidewall of the second shield of the second connector part, and an abutment portion of the second shield of the second connector part is directly contactable with the first shield of the first connector.
7.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270—3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831